Case 0:18-cv-62923-WPD Document 7 Entered on FLSD Docket 01/09/2019 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-62923-CIV-DIMITROULEAS

  TIFFANY FERRARO,

                  Plaintiff,

  vs.

  GENESIS FINANCIAL SOLUTIONS, INC.,

             Defendant.
 ________________________________________/

        PLAINTIFF’S NOTICE OF FINAL ORDER OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and having amicably resolved all matters in

 controversy, the Plaintiff hereby files this Notice of Final Order of Dismissal with Prejudice of

 this action with each party to bear its own attorney’s fees and costs.

                                               Respectfully Submitted,

                                               /s/ Anthony C. Norman
                                               Anthony C. Norman, Esq.
                                               Florida Bar No.: 112105
                                               anthony@lawfirmofacn.com
                                               The Law Firm of Anthony C. Norman, PLLC
                                               1345 Monroe Ave. NW, Suite 242
                                               Grand Rapids, MI 49505
                                               Telephone: (616) 265-5998
                                               Co-Counsel for Plaintiff




 TC-0009
Case 0:18-cv-62923-WPD Document 7 Entered on FLSD Docket 01/09/2019 Page 2 of 2


                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed on January 9, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.

 Jonathan M. Benjamin, Esq.
 Benjamin Law Practice, PLLC
 4581 Weston Rd, Suite 155
 Weston, FL 33331
 Co-Counsel for Plaintiff
 Service by CM/ECF




                                       The Law Firm of Anthony C. Norman, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave. NW, Suite 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 265-5998

                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar No. 112105
                                       anthony@lawfirmofacn.com




 TC-0009
